Exhibit 10.1

 

$500,000,000

 

CREDIT AGREEMENT

 

dated as of

 

March 4, 2005

 

among

 

UNIVERSAL HEALTH SERVICES, INC.

 

THE ELIGIBLE SUBSIDIARIES REFERRED TO HEREIN

 

THE BANKS LISTED HEREIN

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

and

 

ABN AMRO BANK N.V.,

SUNTRUST BANK

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. Morgan Securities Inc.

Banc of America Securities LLC,

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

          PAGE


--------------------------------------------------------------------------------

Section 1.01.  Definitions

   1

Section 1.02.  Accounting Terms and Determinations

   17

Section 1.03.  Types of Borrowings

   18 ARTICLE 2      THE CREDITS     

Section 2.01.  Commitments to Lend

   18

Section 2.02.  Method of Committed Borrowing

   19

Section 2.03.  Competitive Bid Borrowings

   19

Section 2.04.  Notice to Lenders; Funding of Loans.

   23

Section 2.05.  Notes

   24

Section 2.06.  Maturity of Loans

   25

Section 2.07.  Interest Rates

   25

Section 2.08.  Fees

   27

Section 2.09.  Optional Termination or Reduction of Commitments

   28

Section 2.10.  Method of Electing Interest Rates

   28

Section 2.11.  Scheduled Termination of Commitments

   29

Section 2.12.  Optional Prepayments

   30

Section 2.13.  General Provisions as to Payments

   30

Section 2.14.  Funding Losses

   31

Section 2.15.  Computation of Interest and Fees

   32

Section 2.16.  Letters of Credit

   32

Section 2.17.  Regulation D Compensation

   35

Section 2.18.  Takeout of Swingline Loans

   35

Section 2.19.  Increased Commitments, Additional Lenders

   37

Section 2.20.  Currency Equivalents

   38 ARTICLE 3      CONDITIONS     

Section 3.01.  Effectiveness

   39

Section 3.02.  Borrowings and Issuances of Letters of Credit

   40

Section 3.03.  First Borrowing by Each Eligible Subsidiary

   41 ARTICLE 4      REPRESENTATIONS AND WARRANTIES     

Section 4.01.  Existence and Power

   41



--------------------------------------------------------------------------------

     PAGE


--------------------------------------------------------------------------------

Section 4.02.  Corporate and Governmental Authorization; No Contravention

   41

Section 4.03.  Binding Effect

   42

Section 4.04.  Financial Information.

   42

Section 4.05.  Litigation

   42

Section 4.06.  Ownership of Capital Stock of Subsidiaries

   43

Section 4.07.  Compliance with ERISA

   43

Section 4.08.  Environmental Matters

   43

Section 4.09.  Taxes

   43

Section 4.10.  Not an Investment Company

   44

Section 4.11.  Full Disclosure

   44 ARTICLE 5 COVENANTS

Section 5.01.  Information

   44

Section 5.02.  Payment of Obligations

   47

Section 5.03.  Maintenance of Property; Insurance

   47

Section 5.04.  Conduct of Business and Maintenance of Existence

   47

Section 5.05.  Compliance with Laws

   47

Section 5.06.  Inspection of Property, Books and Records

   47

Section 5.07.  Leverage Ratio

   48

Section 5.08.  Fixed Charge Coverage

   48

Section 5.09.  Consolidations, Mergers, Sales of Assets, Dissolutions,
Reorganizations, etc

   48

Section 5.10.  Subsidiary Debt

   49

Section 5.11.  Use of Proceeds

   49

Section 5.12.  Negative Pledge

   49 ARTICLE 6 DEFAULTS

Section 6.01.  Events of Default

   50

Section 6.02.  Notice of Default

   53

Section 6.03.  Cash Cover

   53 ARTICLE 7 THE AGENTS

Section 7.01.  Appointment and Authorization

   53

Section 7.02.  Administrative Agent and Affiliates

   54

Section 7.03.  Action by Administrative Agent

   54

Section 7.04.  Consultation with Experts

   54

Section 7.05.  Liability of Administrative Agent

   54

Section 7.06.  Indemnification

   55

Section 7.07.  Credit Decision

   55

 

ii



--------------------------------------------------------------------------------

     PAGE


--------------------------------------------------------------------------------

Section 7.08.  Successor Administrative Agent

   55

Section 7.09.  Administrative Agent’s Fee; Arrangers’ Fees

   55

Section 7.10.  Other Agents

   56

ARTICLE 8

CHANGE IN CIRCUMSTANCES

    

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair

   56

Section 8.02.  Illegality

   56

Section 8.03.  Increased Cost and Reduced Return

   57

Section 8.04.  Taxes

   58

Section 8.05.  Foreign Subsidiary Costs

   60

Section 8.06.  Base Rate Loans Substituted for Affected Fixed Rate Loans

   61

Section 8.07.  Substitution of Lender

   61 ARTICLE 9      REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES   
 

Section 9.01.  Corporate Existence and Power

   62

Section 9.02.  Corporate Governmental Authorization; No Contravention

   62

Section 9.03.  Binding Effect

   62

Section 9.04.  Taxes

   62

ARTICLE 10

GUARANTY

Section 10.01.  The Guaranty

   62

Section 10.02.  Guaranty Unconditional

   63

Section 10.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

   64

Section 10.04.  Waiver by the Company

   64

Section 10.05.  Subrogation

   64

Section 10.06.  Stay of Acceleration

   64

ARTICLE 11

MISCELLANEOUS

Section 11.01.  Notices

   64

Section 11.02.  No Waivers

   65

Section 11.03.  Expenses; Indemnification

   65

Section 11.04.  Sharing of Set-offs

   65

Section 11.05.  Amendments and Waivers

   66

Section 11.06.  Successors and Assigns

   67

Section 11.07.  Designated Lenders

   68

Section 11.08.  Collateral

   69

Section 11.09.  Governing Law; Submission to Jurisdiction

   69

 

iii



--------------------------------------------------------------------------------

     PAGE


--------------------------------------------------------------------------------

Section 11.10.  Counterparts; Integration

   69

Section 11.11.  WAIVER OF JURY TRIAL

   70

Section 11.12.  Judgment Currency

   70

Section 11.13.  USA Patriot Act

   70

 

Pricing Schedule Commitment Schedule Schedule 1—Subsidiaries Schedule 2—Existing
Debt Exhibit A—Note Exhibit B—Competitive Bid Quote Request Exhibit C—Invitation
for Competitive Bid Quotes Exhibit D—Competitive Bid Quote Exhibit E-1—Opinion
of Counsel for the Borrower Exhibit E-2—Opinion of the General Counsel of the
Borrower Exhibit F—Opinion of Special Counsel for the Administrative Agent and
the Arrangers Exhibit G—Election to Participate Exhibit H—Election to Terminate
Exhibit I—Opinion of Counsel for an Eligible Subsidiary Exhibit J—Assignment and
Assumption Agreement Exhibit K—Designation Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

AGREEMENT dated as of March 4, 2005 among UNIVERSAL HEALTH SERVICES, INC., the
ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent and ABN AMRO BANK N.V., SUNTRUST BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Additional Lender” has the meaning set forth in Section 2.19.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents, and its
successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

 

“Alternative Currency” means Euro, British Sterling and Swedish Kronor; provided
that any other currency (except Dollars) may also be an Alternative Currency if
(i) the Company requests, by notice to the Administrative Agent, that such
currency be included as an additional Alternative Currency for purposes of this
Agreement, (ii) such currency is freely transferable and is freely convertible
into Dollars in the London foreign exchange market, (iii) deposits in such
currency are customarily offered to banks in the London interbank market and
(iv) each Lender, by notice to the Administrative Agent, approves the inclusion
of such currency as an additional Alternative Currency for purposes hereof. The
Lenders’ approval of any such additional Alternative Currency may be limited to
a specified maximum Dollar Amount or a specified period of time or both.



--------------------------------------------------------------------------------

“Alternative Currency Loan” means a Syndicated Loan that is made in an
Alternative Currency pursuant to the applicable Notice of Committed Borrowing.

 

“Alternative Currency Sublimit” means a Dollar Amount equal to $75,000,000.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office, (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office and (iv) in the case
of its Swingline Loans, its Swingline Lending Office.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

“Arranger” means each of J.P. Morgan Securities Inc. and Banc of America
Securities LLC.

 

“Assignee” means (i) a Lender; (ii) an affiliate of a Lender; (iii) an Approved
Fund; and (iv) any other Person (other than a natural Person) approved by the
Administrative Agent, the Issuing Lenders and, so long as no Event of Default
shall have occurred and be continuing, the Company (each such approval not to be
unreasonably withheld or delayed).

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Loan” means (i) a Syndicated Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article 8 or (ii) an overdue amount
which was a Base Rate Loan immediately before it became overdue.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

2



--------------------------------------------------------------------------------

“Borrowing” has the meaning set forth in Section 1.03.

 

“British Sterling” means the lawful currency of the United Kingdom.

 

“Co-Documentation Agents” means and ABN AMRO Bank N.V., SunTrust Bank and
Wachovia Bank, National Association in their capacity as co-documentation agents
in respect of this Agreement.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, (ii) with respect to any Additional Lender, the amount of
the Commitment assumed by it pursuant to Section 2.19 and (iii) with respect to
any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 11.06(c), in each case as such amount may be changed from
time to time pursuant to Section 2.09, 2.19 or 11.06(c); provided that, if the
context so requires, the term “Commitment” means the obligation of a Lender to
extend credit up to such amount to the Borrowers hereunder.

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Committed Loan” means a Syndicated Loan or a Swingline Loan.

 

“Company” means Universal Health Services, Inc., a Delaware corporation, and its
successors.

 

“Company’s 2003 Form 10-K” means the Company’s annual report on Form 10-K for
2003, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

 

“Company’s 2004 Form 10-Q Reports” means the Company’s quarterly reports on Form
10-Q for each of the quarters ended March 31, 2004, June 30, 2004 and September
30, 2004, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

 

“Company’s Latest Form 10-Q” means the Company’s quarterly report on Form 10-Q
for the quarter ended September 30, 2004, as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934.

 

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

3



--------------------------------------------------------------------------------

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(iii)(C).

 

“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries (exclusive of the French Subsidiary Debt), determined
on a consolidated basis as of such date; provided that from December 1 of any
year to but not including June 30 of the following year Consolidated Debt shall
not include amounts borrowed to fund the Voluntary Employment Benefit
Association not exceeding the aggregate amount of employee benefits prepaid by
the Company and its Consolidated Subsidiaries through payments to the Voluntary
Employment Benefit Association during such period.

 

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in the determination
thereof, Consolidated Interest Expense, depreciation and amortization expense
and provision for income taxes plus (or minus) (iii) the amount of any material
nonrecurring items of loss (or gain), adjusted to eliminate the effect of any
such item on the provision for income taxes for such period minus (iv) the
amount of debt service (i.e., interest, fees and any net reduction in
outstanding principal balance) on the French Subsidiary Debt for such period.

 

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated EBITDA for such
period, Consolidated Rental Expense for such period.

 

“Consolidated Finance Liabilities” means, at any date, the sum of (i)
Consolidated Debt at such date plus (ii) eight times Consolidated Rental Expense
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date.

 

4



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense (net
of interest income and exclusive of interest on the French Subsidiary Debt) of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
for such period.

 

“Consolidated Net Income” for any period means the consolidated net income of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
for such period.

 

“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries, determined as of such date.

 

“Consolidated Net Tangible Assets” means, at any date, the Net Tangible Assets
of the Company and its Consolidated Subsidiaries determined on a consolidated
basis as of such date.

 

“Consolidated Rental Expense” means, for any period, the lease and rental
expense of the Company and its Consolidated Subsidiaries under all leases (other
than capital leases), determined on a consolidated basis for such period.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate Dollar
Amount of its Loans at such time (including any participations in Swingline
Loans purchased by it and excluding any participations in Swingline Loans sold
by it) plus its Letter of Credit Liabilities at such time.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles, (v) all non-contingent
obligations (and, for purposes of Section 5.12 and the definitions of Material
Debt and Material Financial Obligations, all contingent obligations) of such
Person to reimburse any other Person in respect of amounts paid under a letter
of credit or

 

5



--------------------------------------------------------------------------------

similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person, and (vii)
all Debt of others Guaranteed by such Person.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Designated Lender” means, with respect to any Designating Lender, an Approved
Fund designated by it pursuant to Section 11.07(a) as a Designated Lender for
purposes of this Agreement.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 11.07(a).

 

“Dollar Amount” means, at any time:

 

(i) with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

 

(ii) with respect to any Alternative Currency Loan, the principal amount thereof
then outstanding in the relevant Alternative Currency, converted to Dollars in
accordance with Section 2.20(a); and

 

(iii) with respect to any Letter of Credit Liabilities, (A) if denominated in
Dollars, the amount thereof and (B) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.20(b).

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.

 

“Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

6



--------------------------------------------------------------------------------

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit G hereto.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit H hereto.

 

“Eligible Subsidiary” means any Majority-Owned Consolidated Subsidiary as to
which an Election to Participate shall have been delivered to the Administrative
Agent and as to which an Election to Terminate with respect to such Election to
Participate shall not have been delivered to the Administrative Agent. Each such
Election to Participate and Election to Terminate shall be duly executed on
behalf of such Majority-Owned Consolidated Subsidiary and the Company in such
number of copies as the Administrative Agent may request. If at any time a
Subsidiary theretofore designated as an Eligible Subsidiary no longer qualifies
as a Majority-Owned Consolidated Subsidiary, the Company shall cause to be
delivered to the Administrative Agent an Election to Terminate terminating the
status of such Subsidiary as an Eligible Subsidiary. The delivery of an Election
to Terminate shall not affect any obligation of an Eligible Subsidiary
theretofore incurred or the Company’s guaranty thereof. The Administrative Agent
shall promptly give notice to the Lenders of the receipt of any Election to
Participate or Election to Terminate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

7



--------------------------------------------------------------------------------

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro” means the single currency of the Participating Member States in the
European Union.

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Loan, in which case such day
shall only be a Euro-Currency Business Day if commercial banks are open for
international business (including dealings in deposits in such Alternative
Currency) in both London and the place designated by the Administrative Agent
for funds to be paid or made available in such Alternative Currency.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.

 

“Euro-Currency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).

 

8



--------------------------------------------------------------------------------

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Loan” means (i) a Syndicated Loan denominated in Dollars which
bears interest at a Euro-Currency Rate pursuant to the applicable Notice of
Committed Borrowing or Notice of Interest Rate Election or (ii) an overdue
amount which was a Euro-Dollar Loan immediately before it became overdue.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the Issuing Lender gives notice to the beneficiary thereof
stating that such Letter of Credit will not be extended.

 

“Existing Credit Agreement” means the Credit Agreement dated as of December 13,
2001 among the Company and the lenders and agents party thereto, as amended to
the Effective Date.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A., on such day on
such transactions as determined by the Administrative Agent.

 

“Fixed Charge Coverage Ratio” means, at any date, the ratio of Consolidated
EBITDAR to Fixed Charges for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“Fixed Charges” means, for any period, the sum of Consolidated Interest Expense
and Consolidated Rental Expense for such period.

 

“Fixed Rate Loans” means Euro-Currency Loans, Swingline Loans or Competitive Bid
Loans (excluding Swingline Loans or Competitive Bid LIBOR Loans bearing interest
at the Base Rate) or any combination of the foregoing.

 

9



--------------------------------------------------------------------------------

“French Subsidiary” means, at any time, Health Partners Sarl and any direct or
indirect Subsidiary thereof.

 

“French Subsidiary Debt” means Debt of any French Subsidiary which is not
recourse to, Guaranteed by or otherwise Debt of the Company or any Subsidiary
other than a French Subsidiary, to the extent the outstanding principal amount
thereof does not exceed $50,000,000 (or the equivalent in other currencies).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Group” means at any time a group of Loans consisting of (i) all Loans to the
same Borrower which are Base Rate Loans at such time or (ii) all Euro-Currency
Loans to the same Borrower denominated in the same currency and having the same
Interest Period at such time, provided that, if a Committed Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Interest Period” means: (1) with respect to each Euro-Currency Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest

 

10



--------------------------------------------------------------------------------

Rate Election and ending one, two, three or six months thereafter, as the
Borrower may elect in the applicable notice, provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

 

(b) any Interest Period which begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and

 

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

 

(2) with respect to each Swingline Loan, the period commencing on the date of
borrowing specified in the applicable Notice of Borrowing and ending such number
of days thereafter (but not more than 14 days) as the Borrower may elect in such
notice; provided that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

 

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

 

(3) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the Borrower may elect in accordance
with Section 2.03; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (c) below, be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

11



--------------------------------------------------------------------------------

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date; and

 

(4) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

 

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Lender” means any Lender that may agree to issue letters of credit
hereunder pursuant to an instrument in form satisfactory to the Company, such
Lender and the Administrative Agent, in its capacity as issuer of a Letter of
Credit hereunder.

 

“Lender” means each Person listed in the Commitment Schedule, each Additional
Lender or Assignee which becomes a Lender pursuant to Section 2.19 or 11.06(c),
and their respective successors.

 

“Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.16.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Finance
Liabilities at such date to (ii) the sum of such Consolidated Finance
Liabilities plus Consolidated Net Worth at such date.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

12



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or both.

 

“Loan Documents” means this Agreement and the Notes.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

 

“Majority-Owned Consolidated Subsidiary” means any Consolidated Subsidiary the
majority of the shares of capital stock or other ownership interests of which
(except directors’ qualifying shares) are at the time directly or indirectly
owned by the Borrower.

 

“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or otherwise), properties or results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.

 

“Material Debt” means Debt (other than the Loans and the French Subsidiary Debt)
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, in an aggregate principal amount exceeding
$25,000,000.

 

“Material Financial Obligation” means a principal or face amount of Debt (other
than the French Subsidiary Debt) and/or payment or collateralization obligations
in respect of Derivatives Obligations and/or Synthetic Leases of the Company
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, exceeding in the aggregate $25,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

 

13



--------------------------------------------------------------------------------

“Net Tangible Assets” means, as to any Person or other business unit, its gross
assets, net of depreciation and other proper reserves, less its goodwill and
other intangible assets.

 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.03) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10(b).

 

“Notice of Issuance” has the meaning set forth in Section 2.16(b).

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum of
(i) the aggregate Dollar Amount of Committed Loans made by it outstanding at
such time, plus (ii) the aggregate Dollar Amount of its Letter of Credit
Liabilities at such time, plus (iii) in the case of any Lender other than the
Swingline Lender, the aggregate amount of its participating interests in any
Unrefunded Swingline Loans.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 11.06(b).

 

“Participating Member States” means those members of the European Union from
time to time which shall have adopted a single, shared currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

14



--------------------------------------------------------------------------------

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Receivables Financing” means a financing arrangement among the Company, certain
Subsidiaries of the Company, including a wholly-owned special purpose Subsidiary
of the Company and certain other parties pursuant to which Subsidiaries of the
Company will sell substantially all of their accounts receivable from time to
time to the special purpose Subsidiary of the Company which will, in turn, sell
or pledge such receivables to certain investors for an aggregate purchase price
outstanding not at any time in excess of $200,000,000.

 

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A., Bank of America, N.A., ABN AMRO Bank N.V., SunTrust Bank and Wachovia
Bank, National Association.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” has the meaning set forth in Section 2.16(d).

 

“Required Lenders” means at any time Lenders more than 50% of the aggregate
amount of the Credit Exposures at such time.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Company’s capital stock (except dividends payable solely in shares of its
common stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Company’s capital stock
(except shares acquired upon the conversion thereof into shares of its common
stock) or (b) any option, warrant or other right to acquire shares of the
Company’s capital stock.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.

 

15



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company. The term “Subsidiary”
shall include, without limitation, each partnership or limited liability company
in which the Company or one of its Subsidiaries is a partner or member, as the
case may be, which operates surgical care centers or other health care
facilities.

 

“Swedish Kronor” means the lawful currency of the Kingdom of Sweden.

 

“Swingline Bank” means JPMorgan Chase Bank, N.A., and its successors.

 

“Swingline Lending Office” means, as to the Swingline Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Swingline Lending Office) or such other
office as such Lender may hereafter designate as its Swingline Lending Office by
notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.01(b).

 

“Swingline Takeout Loan” means a Base Rate Loan made pursuant to Section 2.18.

 

“Syndicated Loan” means a Loan made by a Lender pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Syndicated
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent in respect of this Agreement.

 

“Synthetic Lease” means a lease as to which (i) the obligations of the lessee
are not capitalized in accordance with generally accepted accounting principles
but (ii) the lessee is treated as owner of the leased property for purposes of
the Internal Revenue Code.

 

“Termination Date” means March 4, 2010, or, if such day is not a Euro-Dollar
Business Day, the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the
Termination Date shall be the next preceding Euro-Dollar Business Day.

 

16



--------------------------------------------------------------------------------

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrefunded Swingline Loans” has the meaning set forth in Section 2.18(b).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time directly or indirectly owned by
the Borrower.

 

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Administrative Agent that the Company wishes
to amend any covenant in Article 5 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Article 5 for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.

 

17



--------------------------------------------------------------------------------

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 in the same currency on the same date, all of which Loans are of the
same type (subject to Article 8) and, except in the case of Base Rate Loans,
have the same initial Interest Period. Borrowings are classified for purposes of
this Agreement either by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency Borrowing, a
Swingline Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Swingline Loans or Competitive Bid LIBOR Loans bearing interest at
the Base Rate), and a “Euro-Currency Borrowing” is a Borrowing comprised of
Euro-Dollar Loans) or by reference to the provisions of Article 2 under which
participation therein is determined (i.e., a “Syndicated Borrowing” is a
Borrowing under Section 2.01(a) in which all Lenders participate in proportion
to their Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Lender participants are determined on the basis of
their bids in accordance therewith).

 

ARTICLE 2

THE CREDITS

 

Section 2.01. Commitments to Lend. (a) Syndicated Loans. During the Revolving
Credit Period each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans denominated in Dollars or in an
Alternative Currency to any Borrower from time to time in amounts such that (i)
such Lender’s Outstanding Committed Amount shall not exceed its Commitment and
(ii) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments. Each Borrowing under this subsection (other than a Swingline
Takeout Borrowing) shall be in a minimum aggregate Dollar Amount of $5,000,000
and, in the case of a Dollar-Denominated Borrowing, a multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available to the
Borrowers in accordance with Section 3.02) and shall be made from the several
Lenders ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay, or to the
extent permitted by Section 2.12, prepay Loans and reborrow at any time during
the Revolving Credit Period under this Section.

 

(b) Swingline Loans. From time to time prior to the Termination Date, the
Swingline Lender agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Company in Dollars pursuant to this subsection
from time to time in amounts such that (i) its Outstanding Committed Amount
shall not exceed the amount of its Commitment and (ii) the aggregate principal
amount of Swingline Loans at any time outstanding shall not exceed $25,000,000.
Within the foregoing limits, the Company may borrow under this subsection, repay
or, to the extent permitted by Section 2.12, prepay Loans and reborrow at any
time during the Revolving Credit Period under this subsection; provided that

 

18



--------------------------------------------------------------------------------

the proceeds of a Swingline Borrowing may not be used, in whole or in part, to
refund any prior Swingline Borrowing. Each Borrowing under this subsection
2.01(b) shall be in an aggregate principal amount of $2,000,000 or any larger
multiple of $500,000 (except that any such Borrowing may be in the aggregate
amount available in accordance with Section 3.02).

 

Section 2.02. Method of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) (i) not later
than 11:00 A.M. (New York City time) on (x) the date of each Base Rate
Borrowing, (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing, and (z) the fourth Euro-Currency Business Day before each Alternative
Currency Borrowing and (ii) not later than 2:00 P.M. (New York City time) on the
date of each Swingline Borrowing, specifying:

 

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Swingline Borrowing and a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing;

 

(b) the currency and the aggregate amount (in such currency) of such Borrowing;

 

(c) whether the Loans comprising such Borrowing are to be Swingline Loans;

 

(d) in the case of a Syndicated Borrowing in Dollars, whether the Loans
comprising such Borrowing are to bear interest initially at the Base Rate or a
Euro-Currency Rate; and

 

(e) in the case of a Fixed Rate Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

 

Section 2.03. Competitive Bid Borrowings. (a) The Competitive Bid Option. In
addition to Committed Borrowings pursuant to Section 2.01, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make
Competitive Bid Loans in Dollars to the Borrower from time to time during the
Revolving Credit Period. The Lenders may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

 

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto so as to be received not later
than 10:30 A.M. (New York City time) on (x) the fifth Euro-Dollar Business Day
before the date of Borrowing proposed therein, in the case of a LIBOR Auction or

 

19



--------------------------------------------------------------------------------

(y) the Domestic Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective) specifying:

 

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

(ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,

 

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

 

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such
other number of days as the Borrower and the Administrative Agent may agree) of
any other Competitive Bid Quote Request.

 

(c) Invitation for Competitive Bid Quotes. Promptly after receiving a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.

 

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes. Each
Competitive Bid Quote must comply with the requirements of this subsection
2.03(d) and must be submitted to the Administrative Agent by telex or facsimile
at its address referred to in Section 11.01 not later than (x) 2:00 P.M. (New
York City time) on the fourth Euro-Dollar Business Day before the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New York City
time) on the proposed date of Borrowing, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Competitive Bid Quote Request for

 

20



--------------------------------------------------------------------------------

the first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Lender
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour before the deadline for the other Lenders,
in the case of a LIBOR Auction or (y) 15 minutes before the deadline for the
other Lenders, in the case of an Absolute Rate Auction. Subject to Articles 3
and 8, any Competitive Bid Quote so made shall not be revocable except with the
written consent of the Administrative Agent given on the instructions of the
Borrower.

 

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit D
hereto and shall in any case specify:

 

(A) the proposed date of Borrowing,

 

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted,

 

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

 

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

 

(E) the identity of the quoting Lender.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

21



--------------------------------------------------------------------------------

(iii) Any Competitive Bid Quote shall be disregarded if it:

 

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii) above;

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

 

(D) arrives after the time set forth in subsection (d)(i).

 

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms of (i) any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) and (ii) any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote is
submitted solely to correct a manifest error in such former Competitive Bid
Quote. The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.

 

(f) Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:

 

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

 

22



--------------------------------------------------------------------------------

(ii) the principal amount of each Competitive Bid Borrowing must be $5,000,000
or a larger multiple of $1,000,000;

 

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and

 

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determinations by the Administrative Agent of the amounts of Competitive
Bid Loans shall be conclusive in the absence of manifest error.

 

Section 2.04. Notice to Lenders; Funding of Loans.

 

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly (but in any event on the same day) notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

 

(b) On the date of each Borrowing, each Lender participating therein shall make
available its ratable share of such Borrowing:

 

(A) if such Borrowing is to be made in Dollars, not later than 12:00 Noon (New
York City time), in Federal or other funds immediately available in New York
City, to the Administrative Agent at its office specified in or pursuant to
Section 11.01; or

 

(B) if such Borrowing is to be made in an Alternative Currency, in such
Alternative Currency (in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) to the account of
the Administrative Agent at such time and place as shall have been notified by
the Administrative Agent to the Borrower and the Lenders.

 

23



--------------------------------------------------------------------------------

Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
aforesaid address.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) of this Section 2.04 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate (if such
Borrowing is in Dollars) or the applicable London Interbank Offered Rate (if
such Borrowing is in an Alternative Currency). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

 

Section 2.05. Notes. (a) The Administrative Agent shall maintain a register (the
“Register”) on which it will record the Commitment of each Lender, each Loan
made by such Lender and each repayment of any Loan made by such Lender. Any such
recordation by the Administrative Agent on the Register shall be presumptively
correct, absent manifest error. Failure to make any such recordation, or any
error in such recordation, shall not affect any Borrower’s obligations
hereunder.

 

(b) Each Borrower hereby agrees that, promptly upon the request of any Lender at
any time, such Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by such Borrower and
payable to the order of such Lender and representing the obligation of such
Borrower to pay the unpaid principal amount of all Loans made to such Borrower
by such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.

 

(c) Each Lender shall record the date, amount and maturity of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and each Lender receiving a Note pursuant to

 

24



--------------------------------------------------------------------------------

this Section, if such Lender so elects in connection with any transfer or
enforcement of any Note, may endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that neither the failure of such Lender to
make any such recordation or endorsement nor any error therein shall affect the
obligations of any Borrower hereunder or under the Notes. Such Lender is hereby
irrevocably authorized by each Borrower so to endorse any Note and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.

 

Section 2.06. Maturity of Loans. (a) Each Syndicated Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

 

(b) Each Swingline Loan included in any Swingline Borrowing and each Competitive
Bid Loan included in any Competitive Bid Borrowing shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon), on the last day of the Interest Period applicable to such
Borrowing.

 

Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable in arrears on each Quarterly Date and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on each date a Base Rate Loan is so converted. Any overdue principal of or
overdue interest on any Base Rate Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.

 

(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Currency Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

The “London Interbank Offered Rate” applicable to any Euro-Currency Loan for any
Interest Period means the rate appearing on the Screen at approximately 11:00
A.M. (London time) on the Rate Fixing Date as the rate for deposits in Dollars
or the relevant Alternative Currency with a maturity comparable to such Interest
Period. If no rate appears on the Screen for the necessary currency and period,
then the “London Interbank Offered Rate” with respect to such Euro-Currency Loan
for such Interest Period shall be the rate at which deposits of that currency
with a maturity comparable to such Interest Period are offered to each of the
Reference Banks in the London interbank market at approximately 11:00 A.M.
(London time), on the Rate Fixing Date.

 

25



--------------------------------------------------------------------------------

The “Screen” means (i) with respect to Dollar-Denominated Loans, Telerate Page
3750 and (ii) with respect to Alternative Currency Loans, the Telerate page
selected by the Administrative Agent that displays rates for inter-bank deposits
in the appropriate Alternative Currency. The Administrative Agent may nominate
an alternative source of screen rates if these pages are replaced by others
which display rates for inter-bank deposits offered by leading banks in London.

 

“Rate Fixing Date” means, with respect to any Interest Period, the date falling
two Euro-Currency Business Days before the first day of such Interest Period.

 

(c) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Currency Margin for such day
plus the London Interbank Offered Rate applicable to such Loan at the date such
payment was due and (ii) the sum of 2% plus the Euro-Currency Margin for such
day plus the quotient obtained (rounded upward, if necessary, to the next higher
1/100 of 1%) by dividing (x) the average (rounded upward, if necessary, to the
next higher 1/16 of 1%) of the respective rates per annum at which one day (or,
if such amount due remains unpaid more than three Euro-Currency Business Days,
then for such other period of time not longer than three months as the
Administrative Agent may select) deposits in an amount approximately equal to
such overdue payment due to each of the Reference Banks are offered to such
Reference Banks in the London interbank market for the applicable period
determined as provided above by (y) 1.00 minus the Euro-Currency Reserve
Percentage (or, if the circumstances described in clause (a) or (b) of Section
8.01 shall exist with respect to a payment due in Dollars, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such
day).

 

(d) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at a rate
per annum equal to the Base Rate for such day or such other rate as may be from
time to time determined by mutual agreement between the Swingline Lender and the
Borrower. Interest on each Swingline Loan shall be payable at the maturity of
such Loan. Any overdue principal of or interest on any Swingline Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day.

 

(e) Subject to Section 8.01, the unpaid principal amount of each Competitive Bid
LIBOR Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the London Interbank Offered Rate for such Interest Period

 

26



--------------------------------------------------------------------------------

(determined in accordance with Section 2.07(b) as if the related Competitive Bid
LIBOR Borrowing were a Euro-Currency Borrowing) plus (or minus) the Competitive
Bid Margin quoted by the Lender making such Loan. The unpaid principal amount of
each Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Competitive Bid Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the Base
Rate for such day.

 

(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 

(g) Each Reference Bank agrees to use its best efforts to furnish quotations to
the Administrative Agent as contemplated hereby. If any Reference Bank does not
furnish a timely quotation, the Administrative Agent shall determine the
relevant interest rate on the basis of the quotation or quotations furnished by
the remaining Reference Bank or Banks or, if none of such quotations is
available on a timely basis, the provisions of Section 8.01 shall apply.

 

Section 2.08. Fees. (a) The Company shall pay to the Administrative Agent for
the account of the Lenders ratably a facility fee in Dollars at the Facility Fee
Rate (determined daily in accordance with the Pricing Schedule) on the daily
aggregate amount of the Credit Exposures. Such facility fee shall accrue from
and including the Effective Date to but excluding the date on which the Credit
Exposures are reduced to zero.

 

(b) The Borrower shall pay to the Administrative Agent (i) for the account of
the Lenders ratably a letter of credit fee in Dollars accruing daily on the
aggregate Dollar Amount of all outstanding Letters of Credit at the Letter of
Credit Fee Rate (determined daily in accordance with the Pricing Schedule) and
(ii) for the account of each Issuing Lender a letter of credit fronting fee
accruing daily on the aggregate Dollar Amount of all Letters of Credit issued by
such Issuing Lender at a rate per annum mutually agreed from time to time by the
Borrower and such Issuing Lender.

 

(c) Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Commitments in their
entirety (and, if later, the date the Credit Exposures are reduced to zero).

 

27



--------------------------------------------------------------------------------

Section 2.09. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably and permanently reduce from time to time by an aggregate amount
of $5,000,000 or a larger multiple of $1,000,000, the aggregate amount of the
Commitments in excess of the Total Outstanding Amount.

 

Section 2.10. Method of Electing Interest Rates. (a) The Loans included in each
Syndicated Borrowing of Dollar-Denominated Loans shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Committed Borrowing. Thereafter, the Borrower may from time to time elect to
change or continue the type of interest rate borne by each Group of Loans
(subject in each case to the provisions of Article 8 and the last sentence of
this subsection (a)), as follows:

 

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.14 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans, provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $5,000,000 or any larger multiple of $1,000,000.

 

(b) Each Notice of Interest Rate Election shall specify:

 

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.10(a) above;

 

28



--------------------------------------------------------------------------------

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Fixed Rate Loans, the duration
of the next succeeding Interest Period applicable thereto; and

 

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection 2.10(a) above, the Administrative Agent shall promptly
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans as of the last day of such Interest Period.

 

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.

 

(e) The initial Interest Period for each Syndicated Borrowing of Alternative
Currency Loans shall be specified by the Borrower in the applicable Notice of
Committed Borrowing. The Borrower may specify the duration of each subsequent
Interest Period applicable to such Group of Loans by delivering to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the
fourth Euro-Currency Business Day before the end of the immediately preceding
Interest Period, a notice specifying the Group of Loans to which such notice
applies and the duration of such subsequent Interest Period (which shall comply
with the provisions of the definition of Interest Period). Such notice may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000. If no such notice is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
Borrower shall be deemed to have elected that the subsequent Interest Period for
such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).

 

Section 2.11. Scheduled Termination of Commitments. The Commitments shall
terminate on the Termination Date, and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.

 

29



--------------------------------------------------------------------------------

Section 2.12. Optional Prepayments. (a) Subject in the case of any Fixed Rate
Loan to Section 2.14, the Borrower may, upon at least one Domestic Business
Day’s notice to the Administrative Agent, prepay any Group of Base Rate Loans,
any Swingline Borrowing (or any Competitive Bid Borrowing bearing interest at
the Base Rate pursuant to Section 8.01), or upon at least three (four, in the
case of Alternative Currency Loans) Euro-Currency Business Days’ notice to the
Administrative Agent, prepay any Group of Euro-Currency Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 ($1,000,000 in the case of a Swingline Borrowing) or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Lenders
included in such Borrowing.

 

(b) Except as provided in subsection 2.12(a) above the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof.

 

(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

 

Section 2.13. General Provisions as to Payments. (a) The Borrowers shall make
each payment of principal of, and interest on, the Dollar-Denominated Loans, of
Letter of Credit Liabilities denominated in Dollars and of fees hereunder, not
later than 12:00 Noon (New York City time) on the date when due, in Dollars in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 11.01. The Borrowers
shall make each payment of principal of, and interest on, the Alternative
Currency Loans in the relevant Alternative Currency in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency, to such account and at such time and at such place as shall have been
notified by the Administrative Agent to the Company and the Lenders. In any
event, all payments to be made by the Borrowers hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off. The
Administrative Agent will promptly distribute to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders. Whenever any payment of principal of, or interest on, the Base Rate
Loans, Swingline Loans or Letter of Credit Liabilities denominated in Dollars or
of fees shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business Day.
Whenever any payment of principal of, or interest on, the Euro-Currency

 

30



--------------------------------------------------------------------------------

Loans shall be due on a day which is not a Euro-Currency Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day unless such Euro-Currency Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Currency Business Day. Whenever any payment of principal of, or interest
on, the Competitive Bid Loans shall be due on a day which is not a Euro-Dollar
Business Day, the date for payment thereof shall be extended to the next
succeeding Euro-Dollar Business Day. Whenever any payment of principal of or
interest on Letter of Credit Liabilities denominated in an Alternative Currency
shall be due on a day which is not a Euro-Currency Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Currency Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate (if such amount was distributed in Dollars)
or (ii) the rate per annum at which one-day deposits in the relevant currency
are offered by the principal London office of the Administrative Agent in the
London interbank market for such day (if such amount was distributed in an
Alternative Currency).

 

Section 2.14. Funding Losses. If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if the Borrower fails to borrow,
prepay, convert or continue any Fixed Rate Loans after notice has been given to
any Lender in accordance with Section 2.04(a), 2.12(c) or 2.10(c), the Borrower
shall reimburse each Lender within 15 days after demand for any resulting loss
or expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue, provided that such Lender shall have delivered to
the Borrower and the Administrative Agent a certificate as to the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.

 

31



--------------------------------------------------------------------------------

Section 2.15. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day); provided that if
the Administrative Agent reasonably determines that a different basis of
computation is the market convention for a particular Alternative Currency
(other than the Euro, British Sterling and Swedish Kronor), such different basis
shall be used after notice to such effect has been given to the Company.

 

Section 2.16. Letters of Credit. (a) Subject to the terms and conditions hereof,
the Issuing Lender agrees to issue Letters of Credit hereunder denominated in
Dollars or in an Alternative Currency from time to time before the tenth day
before the Termination Date upon the request of any Borrower; provided that,
immediately after each Letter of Credit is issued (i) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments and (ii) the
aggregate Dollar Amount of Letter of Credit Liabilities shall not exceed
$75,000,000. Upon the date of issuance by the Issuing Lender of a Letter of
Credit, the Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Lender, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

 

(b) The Borrower shall give the Issuing Lender notice at least five
Euro-Currency Business Days prior to the requested issuance of a Letter of
Credit specifying the date such Letter of Credit is to be issued, and describing
the terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, including any such notice given in connection
with the extension of a Letter of Credit, a “Notice of Issuance”). Upon receipt
of a Notice of Issuance, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender of the contents thereof and of the amount of such Lender’s participation
in such Letter of Credit. The issuance by the Issuing Lender of each Letter of
Credit shall, in addition to the conditions precedent set forth in Article 3, be
subject to the conditions precedent that such Letter of Credit shall be in such
form and contain such terms as shall be satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the Issuing Lender shall have
reasonably requested. The Borrower shall also pay to the Issuing Lender for its
own account issuance, drawing, amendment and extension charges in the amounts
and at the times as agreed between the Borrower and the Issuing Lender. The
extension or renewal of any Letter of Credit shall be

 

32



--------------------------------------------------------------------------------

deemed to be an issuance of such Letter of Credit, and if any Letter of Credit
contains a provision pursuant to which it is deemed to be extended unless notice
of termination is given by the Issuing Lender, the Issuing Lender shall timely
give such notice of termination unless it has theretofore timely received a
Notice of Issuance and the other conditions to issuance of a Letter of Credit
have also theretofore been met with respect to such extension.

 

(c) No Letter of Credit shall have a term extending or be so extendible beyond
the fifth Euro-Currency Business Day preceding the Termination Date. Subject to
the preceding sentence, each Letter of Credit issued hereunder shall expire on
or before the first anniversary of the date of such issuance; provided that the
expiry date of any Letter of Credit may be extended from time to time (i) at the
Borrower’s request or (ii) in the case of an Evergreen Letter of Credit,
automatically, in each case so long as such extension is for a period not
exceeding one year and is granted (or the last day on which notice can be given
to prevent such extension occurs) no earlier than three months before the then
existing expiry date thereof.

 

(d) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the payment date. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by the Issuing Lender upon any drawing under any Letter of Credit,
in the currency of such payment (a “Reimbursement Obligation”) without
presentment, demand, protest or other formalities of any kind. All such amounts
paid by the Issuing Lender and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus (i) if such amount is denominated in Dollars, the Base
Rate for such day and (ii) if such amount is denominated in an Alternative
Currency, the sum of the Euro-Currency Margin plus the rate per annum at which
one-day deposits in the relevant currency are offered by the principal London
office of the Administrative Agent in the London interbank market for such day.
In addition, each Lender will pay to the Administrative Agent, for the account
of the Issuing Lender, immediately upon the Issuing Lender’s demand at any time
during the period commencing after such drawing until reimbursement therefor in
full by the Borrower, an amount equal to such Lender’s ratable share of such
drawing (in proportion to its participation therein), together with interest on
such amount for each day from the date of the Issuing Lender’s demand for such
payment (or, if such demand is made after 12:00 Noon (New York City time) on
such date, from the next succeeding Domestic Business Day) to the date of
payment by such Lender of such amount at a rate of interest per annum equal to
the (i) if such amount is denominated in Dollars, the Federal Funds Rate and
(ii) if such amount is denominated in an Alternative Currency, the rate per
annum at which one-day

 

33



--------------------------------------------------------------------------------

deposits in the relevant currency are offered by the principal London office of
the Administrative Agent in the London interbank market for such day. The
Issuing Lender will pay to each Lender ratably all amounts received from the
Borrower for application in payment of its reimbursement obligations in respect
of any Letter of Credit, but only to the extent such Lender has made payment to
the Issuing Lender in respect of such Letter of Credit pursuant hereto.

 

(e) The obligations of the Borrower and each Lender under subsection 2.16(d)
above shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:

 

(i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

 

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Lender of a draft or certificate that
does not comply with the terms of the Letter of Credit; or

 

(v) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (v), constitute a legal or equitable discharge of the Borrower’s
or the Lender’s obligations hereunder.

 

(f) The Borrower hereby indemnifies and holds harmless each Lender (including
the Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Lender may
incur by reason of or in connection with the failure of any other Lender to
fulfill or comply with its obligations to such Issuing Lender hereunder (but
nothing herein

 

34



--------------------------------------------------------------------------------

contained shall affect any rights the Borrower may have against such defaulting
Lender)), and none of the Lenders (including the Issuing Lender) nor the
Administrative Agent nor any of their officers or directors or employees or
agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including without limitation any of the circumstances
enumerated in subsection 2.16(d) above, as well as (i) any error, omission,
interruption or delay in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, (ii) any loss or delay in the transmission
of any document required in order to make a drawing under a Letter of Credit,
and (iii) any consequences arising from causes beyond the control of the Issuing
Lender, including without limitation any government acts, or any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided that the Borrower shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of the Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit. Nothing in this subsection 2.16(f) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

 

Section 2.17. Regulation D Compensation. Each Lender may require the Borrower to
pay, contemporaneously with each payment of interest on the Euro-Currency Loans,
additional interest on the related Euro-Currency Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of (i)
(A) the applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Currency Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Euro-Currency Loans of such Lender shall be payable
to such Lender at the place indicated in such notice with respect to each
Interest Period commencing at least three Euro-Currency Business Days after such
Lender gives such notice and (y) shall notify the Borrower at least five
Euro-Currency Business Days before each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.

 

Section 2.18. Takeout of Swingline Loans. (a) In the event that any Swingline
Borrowing shall not be repaid in full at or prior to the maturity thereof, the
Administrative Agent shall, on behalf of the Company (the Company hereby

 

35



--------------------------------------------------------------------------------

irrevocably directing and authorizing the Administrative Agent so to act on its
behalf), give a Notice of Borrowing requesting the Lenders, including the
Swingline Lender, to make a Base Rate Borrowing in an amount equal to the unpaid
principal amount of such Swingline Borrowing. Each Lender will make the proceeds
of its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender on such date in accordance with
Section 2.04. The proceeds of such Base Rate Borrowing shall be immediately
applied to repay such Swingline Borrowing.

 

(b) If, for any reason, a Base Rate Borrowing may not be (as determined by the
Administrative Agent in its sole discretion), or is not, made pursuant to
subsection (a) above to refund Swingline Loans as required by said clause, then,
effective on the date such Borrowing would otherwise have been made, each Lender
severally, unconditionally and irrevocably agrees that it shall purchase an
undivided participating interest in such Swingline Loans (“Unrefunded Swingline
Loans”) in an amount equal to the amount of the Loan which otherwise would have
been made by such Lender pursuant to subsection (a), which purchase shall be
funded by the time such Loan would have been required to be funded pursuant to
Section 2.04 by transfer to the Administrative Agent, for the account of the
Swingline Lender, in immediately available funds, of the amount of its
participation.

 

(c) Whenever, at any time after the Swingline Lender has received from any
Lender payment in full for such Lender’s participating interest in a Swingline
Loan, the Swingline Lender (or the Administrative Agent on its behalf) receives
any payment on account thereof, the Swingline Lender (or the Administrative
Agent, as the case may be) will promptly distribute to such Lender its
participating interest in such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment is subsequently required to be returned, such Lender
will return to the Swingline Lender (or the Administrative Agent, as the case
may be) any portion thereof previously distributed by the Swingline Lender (or
the Administrative Agent, as the case may be) to it.

 

(d) Each Lender’s obligation to purchase and fund participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against the Swingline Lender, or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the conditions specified in Article 3; (iii) any
adverse change in the condition (financial or otherwise) of the Company; (iv)
any breach of this Agreement by the Company or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

36



--------------------------------------------------------------------------------

Section 2.19. Increased Commitments, Additional Lenders. (a) From time to time
(but no more than two times), the Company may, upon at least 15 Domestic
Business Days’ notice to the Administrative Agent (which shall promptly provide
a copy of such notice to the Lenders), propose to increase the aggregate amount
of the Commitments by an amount not less than $25,000,000 (the amount of any
such increase, the “Increased Commitments”). Each Lender party to this Agreement
at such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Company and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing. Any Lender not responding within 15
days of receipt of such notice shall be deemed to have declined to increase its
Commitment.

 

(b) If any Lender party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, the Company may, within
10 days of the Lenders’ response, designate one or more of the existing Lenders
or other financial institutions acceptable to the Administrative Agent and the
Company which at the time agree to (i) in the case of any such lender that is an
existing Lender, increase its Commitment and (ii) in the case of any other such
lender (an “Additional Lender”), become a party to this Agreement with a
Commitment of not less than $10,000,000. The sum of the increases in the
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments.

 

(c) Any increase in the Commitments pursuant to this Section 2.19 shall be
subject to satisfaction of the following conditions:

 

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true;

 

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

 

(iii) after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.19 shall not exceed
$100,000,000.

 

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.19 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance satisfactory to the Administrative
Agent signed by the Company, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions

 

37



--------------------------------------------------------------------------------

hereof, (ii) such evidence of appropriate corporate authorization on the part of
the Borrower with respect to the Increased Commitments and such opinions of
counsel for the Company with respect to the Increased Commitments as the
Administrative Agent may reasonably request and (iii) such evidence of the
satisfaction of the conditions set forth in subsection (c) above as the
Administrative Agent may reasonably request.

 

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.19, (i) the respective Letter of Credit Liabilities of the
Lenders shall be redetermined as of the effective date of such increase and (ii)
within five Domestic Business Days, in the case of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of Committed Fixed Rate Loans then outstanding, the
Borrower shall prepay or repay such Loans in their entirety and, to the extent
the Borrower elects to do so and subject to the conditions specified in Article
3, the Borrower shall reborrow Committed Loans from the Lenders in proportion to
their respective Commitments after giving effect to such increase, until such
time as all outstanding Committed Loans are held by the Lenders in such
proportion.

 

Section 2.20. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of each Alternative Currency Loan as of the first day of each
Interest Period applicable thereto and, in the case of any such Interest Period
of more than three months, at three-month intervals after the first day thereof,
and shall promptly notify the Borrower and the Lenders of each Dollar Amount so
determined by it. Each such determination shall be based on the Spot Rate (i) on
the date of the related Notice of Committed Borrowing for purposes of the
initial such determination for any Alternative Currency Loan and (ii) on the
fourth Euro-Currency Business Day prior to the date as of which such Dollar
Amount is to be determined, for purposes of any subsequent determination.

 

(b) The Administrative Agent shall determine the Dollar Amount of the Letter of
Credit Liabilities related to each Letter of Credit as of the date of issuance
thereof and at three-month intervals after the date of issuance thereof. Each
such determination shall be based on the Spot Rate (i) on the date of the
related Notice of Issuance, in the case of the initial determination in respect
of any Letter of Credit and (ii) on the fourth Euro-Currency Business Day prior
to the date as of which such Dollar Amount is to be determined, in the case of
any subsequent determination with respect to an outstanding Letter of Credit.

 

(c) If after giving effect to any such determination of a Dollar Amount, the
Total Outstanding Amount exceeds of the aggregate amount of the Commitments or
the aggregate Dollar Amount of Alternative Currency Loans and Letter of Credit
Liabilities denominated in an Alternative Currency exceeds 105% of the
Alternative Currency Sublimit, the Borrowers shall within five Euro-Currency
Business Days prepay outstanding Loans (as selected by the Company and notified
to the Lenders through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) or take other
action to the extent necessary to eliminate any such excess.

 

38



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS

 

Section 3.01. Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall have received (x)
a fee paid by the Company to the Administrative Agent for the account of each
Lender in the amount heretofore mutually agreed and (y) each of the following
documents, each dated the Effective Date unless otherwise indicated:

 

(a) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of telegraphic,
telex, facsimile transmission or other written confirmation from such party of
execution of a counterpart hereof signed by such party);

 

(b) an opinion of Fulbright & Jaworski L.L.P., substantially in the form of
Exhibit E-1 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

(c) an opinion of the General Counsel of the Company, substantially in the form
of Exhibit E-2 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

(d) an opinion of Davis Polk & Wardwell, special counsel for the Administrative
Agent and the Arrangers, substantially in the form of Exhibit F hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

(e) all documents the Administrative Agent may reasonably request relating to
the existence of the Company, the corporate authority for and the validity of
the Loan Documents, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent; and

 

(f) evidence satisfactory to the Administrative Agent of the payment of all
principal of and interest on any loans outstanding under, and all accrued
commitment fees under, the Existing Credit Agreement.

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto. The Company and the Lenders party to the Existing Credit
Agreement,

 

39



--------------------------------------------------------------------------------

comprising the “Required Lenders” as defined therein, hereby agree that (i) the
commitments of the banks under the Existing Credit Agreement shall terminate in
their entirety immediately and automatically upon the effectiveness of this
Agreement, without further action by any party to the Existing Credit Agreement,
(ii) all accrued facility fees under the Existing Credit Agreement shall be due
and payable at such time and (iii) subject to Section 2.14 of the Existing
Credit Agreement, the Company may prepay any and all loans outstanding
thereunder on the date of effectiveness of this Agreement.

 

Section 3.02. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
the Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit is subject to the satisfaction of the following conditions; provided that
if such Borrowing is a Swingline Takeout Borrowing, only the conditions set
forth in clauses 3.02(a) and 3.02(b) must be satisfied:

 

(a) receipt (or deemed receipt) by the Administrative Agent of a Notice of
Borrowing as required by Section 2.02 or Section 2.03 or receipt by the Issuing
Lender of a Notice of Issuance as required by Section 2.16(b), as the case may
be;

 

(b) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit (i) the Total Outstanding Amount will not exceed the aggregate amount
of the Commitments, (ii) the aggregate outstanding principal amount of Swingline
Loans will not exceed $25,000,000, (iii) the aggregate Dollar Amount of Letter
of Credit Liabilities will not exceed $75,000,000 and (iv) the aggregate Dollar
Amount of Alternative Currency Loans outstanding and Letter of Credit
Liabilities denominated in an Alternative Currency will not exceed the
Alternative Currency Sublimit;

 

(c) the fact that, immediately before and after such Borrowing or issuance of
such Letter of Credit, no Default shall have occurred and be continuing; and

 

(d) the fact that the representations and warranties of the Borrower (and of the
Company if it is not the Borrower) contained in this Agreement shall be true in
all material respects on and as of the date of such Borrowing or issuance of
such Letter of Credit, except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects on and as of such
earlier date.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower (and by the Company if it is
not the Borrower) on the date of such Borrowing as to the facts specified in
clauses 3.02(b), 3.02(c) and 3.02(d) (unless such Borrowing is a Swingline
Takeout Borrowing).

 

40



--------------------------------------------------------------------------------

Section 3.03. First Borrowing by Each Eligible Subsidiary. The obligation of
each Lender to make a Loan, and the obligation of an Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

(a) receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary acceptable to the Administrative Agent, substantially to the
effect of Exhibit I hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;
and

 

(b) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Eligible Subsidiary, the corporate
authority for and the validity of the Election to Participate of such Eligible
Subsidiary, this Agreement and the Notes of such Eligible Subsidiary, and any
other matters relevant thereto, all in form and substance satisfactory to the
Administrative Agent.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01. Existence and Power. The Company and each of its Subsidiaries is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and, where applicable, in good standing under the
laws of their respective jurisdictions of organization and have all powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on their business as now conducted except where the failure to
be in compliance with any of the foregoing could not reasonably be expected to
have a Material Adverse Effect.

 

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of the Company or of any agreement or
instrument evidencing or governing Debt of the Company or any Subsidiary or any
other material agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any of its Subsidiaries or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

41



--------------------------------------------------------------------------------

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and each Note of the Company, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Company, in each case enforceable in accordance with its
terms.

 

Section 4.04. Financial Information.

 

(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2003 and the related consolidated statements of
income, common stockholders’ equity and cash flows for the fiscal year then
ended, reported on by KPMG LLP and set forth in the Company’s 2003 Form 10-K, a
copy of which has been delivered to each of the Lenders, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of September 30, 2004 and the related unaudited consolidated
statements of income, common stockholders’ equity and cash flows for the nine
months then ended, set forth in the Company’s Latest Form 10-Q, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
generally accepted accounting principles applied on a basis consistent with the
financial statements referred to in subsection 4.04(a), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such
nine-month period (subject to normal year-end adjustments).

 

(c) Except as disclosed in the Company’s 2004 Form 10-Q Reports, since December
31, 2003 there has been no material adverse change in the business, financial
position or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole.

 

Section 4.05. Litigation. Except as disclosed in the Company’s 2003 Form 10-K
and the Company’s 2004 Form 10-Q Reports, there is no action, suit or proceeding
pending against, or to the knowledge of the Company threatened against or
affecting, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole, or
which in any manner draws into question the validity of any of the Loan
Documents.

 

42



--------------------------------------------------------------------------------

Section 4.06. Ownership of Capital Stock of Subsidiaries. The Subsidiaries of
the Company existing on the date hereof are listed on Schedule 1 hereto. All
shares of the capital stock of each Subsidiary of the Company that is a
corporation are owned by the Company, directly or indirectly through
Subsidiaries, free and clear of all Liens.

 

Section 4.07. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

 

Section 4.08. Environmental Matters. In the ordinary course of its business, the
Company reviews when and as appropriate the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review, the
Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Material Adverse Effect.

 

Section 4.09. Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate.

 

43



--------------------------------------------------------------------------------

Section 4.10. Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.11. Full Disclosure. All information heretofore furnished by the
Company to any Agent or Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Company to the any Agent or Lender will be, true and
accurate in all material respects on the date as of which such information is
stated or certified. The Company has disclosed to the Lenders in writing any and
all facts which materially and adversely affect or could reasonably be expected
to materially and adversely affect (to the extent the Company can now reasonably
foresee), the business, operations or financial condition of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of the Company to
perform its obligations under this Agreement.

 

ARTICLE 5

COVENANTS

 

The Company agrees that, so long as any Lender has any Credit Exposure
hereunder:

 

Section 5.01. Information. The Company will deliver to each of the Lenders:

 

(a) as soon as available and in any event within five days after the applicable
deadline for filing the information described in this Section 5.01(a) with the
Securities and Exchange Commission (the “SEC”), a consolidated and consolidating
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated and consolidating statements of
income and common stockholders’ equity and consolidated statement of cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on in a manner acceptable to the
Securities and Exchange Commission by KPMG LLP or other independent public
accountants of nationally recognized standing or, in the case of the
consolidating financial statements, certified as to fairness of presentation,
generally accepted accounting principles and consistency by the Company’s chief
financial officer or chief accounting officer, except that the consolidating
financial statements with respect to the special purpose Subsidiary referred to
in the definition of “Receivables Financing” need not be so certified as to
generally accepted accounting principles;

 

(b) as soon as available and in any event within five days after the applicable
deadline for filing the information described in this Section

 

44



--------------------------------------------------------------------------------

5.01(b) with the SEC, a consolidated and consolidating balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated and consolidating statements of income and common
stockholders’ equity and consolidated statement of cash flows for such quarter
and for the portion of the Company’s fiscal year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the chief accounting officer of
the Company, except that the consolidating financial statements with respect to
the special purpose Subsidiary referred to in the definition of “Receivables
Financing” need not be so certified as to generally accepted accounting
principles;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses 5.01(a) and 5.01(b) above, a certificate of the chief
financial officer or the chief accounting officer of the Company setting forth
(i) in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.07 to 5.10,
inclusive, on the date of such financial statements, (ii) the Leverage Ratio,
Fixed Charge Coverage Ratio and Consolidated Net Worth as at the date of such
financial statements and (iii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Company is taking or proposes to take with
respect thereto;

 

(d) simultaneously with the delivery of each set of financial statements
referred to in clause 5.01(a) above, a statement of the firm of independent
public accountants which reported on such statements (i) whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer’s certificate delivered simultaneously therewith pursuant to clause
5.01(c) above;

 

(e) within five Domestic Business Days after any officer of the Company obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

45



--------------------------------------------------------------------------------

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the Securities and Exchange Commission;

 

(h) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; and

 

(i) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Information required to be delivered pursuant to clauses 5.01(a), 5.01(b),
5.01(f) or 5.01(g) above shall be deemed to have been delivered on the date on
which the Company provides notice to the Lenders that such information has been
filed with the SEC and is available at www.sec.gov. Such notice may be included
in a certificate delivered pursuant to clause 5.01(c); provided that the Company
shall deliver paper copies of the information referred to in clauses 5.01(a),
5.01(b), 5.01(f) or 5.01(g) to any Lender which specifically requests such
delivery.

 

46



--------------------------------------------------------------------------------

Section 5.02. Payment of Obligations. (a) The Company will pay and discharge,
and will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same.

 

(b) The Company shall not permit any Subsidiary to agree to any amendment or
modification of any lease which could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03. Maintenance of Property; Insurance. The Company will, and will
cause each Subsidiary to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Company may self-insure for
professional and general liability claims, including, without limitation,
malpractice and workers compensation, so long as the Company maintains adequate
reserves in accordance with the recommendations of a nationally recognized
actuary.

 

Section 5.04. Conduct of Business and Maintenance of Existence. Except as
permitted by Section 5.09 the Company will continue, and will cause each
Subsidiary to continue, to engage in business of the same general type as now
conducted by the Company and its Subsidiaries, and will preserve, renew and keep
in full force and effect, and, except as permitted by Section 5.09, will cause
each Subsidiary to preserve, renew and keep in full force and effect their
respective corporate or partnership existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business.

 

Section 5.05. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where such failures in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries in conformity with generally accepted
accounting principles shall be made of all dealings and transactions in relation
to its business and activities; and will permit, and will cause each

 

47



--------------------------------------------------------------------------------

Subsidiary to permit, representatives of any Lender at such Lender’s expense to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.

 

Section 5.07. Leverage Ratio. The Leverage Ratio will not, at any time exceed
0.65 to 1.00.

 

Section 5.08. Fixed Charge Coverage. The Fixed Charge Coverage Ratio will not,
at the last day of any fiscal quarter, be less than 4.00 to 1.00.

 

Section 5.09. Consolidations, Mergers, Sales of Assets, Dissolutions,
Reorganizations, etc. (a) The Company will not, nor will it permit any
Subsidiary to, enter into any transaction of merger or consolidation,
reorganize, liquidate, dissolve or wind up (or suffer any reorganization,
liquidation, dissolution or winding up) or convey, sell, lease or otherwise
dispose of, in one or a series of related transactions, substantially all of its
property, assets or business, except:

 

(i) the Company and its Subsidiaries may sell their inventory in the ordinary
course of business;

 

(ii) any Subsidiary of the Company may be voluntarily liquidated, dissolved or
wound up or merged into or consolidated with, or may convey all or any part of
its property, assets or business to, the Company or any Wholly-Owned
Consolidated Subsidiary; provided that (A) if a Subsidiary of the Company is
merged into or consolidated with the Company or any Wholly-Owned Consolidated
Subsidiary, the Company or such Wholly-Owned Consolidated Subsidiary, as the
case may be, shall be the surviving corporation and (B) no disposition of assets
referred to above in this clause (ii) of this Section shall be permitted if,
immediately after giving effect thereto, a Default shall have occurred and be
continuing;

 

(iii) any Subsidiary of the Company may sell substantially all of its accounts
receivable to the special purpose Subsidiary referred to in the definition of
“Receivables Financing” pursuant to the Receivables Financing and such
Subsidiary may obtain financing of up to $200,000,000 by selling or pledging
substantially all such accounts receivable to certain investors; and

 

(iv) the Company and its Subsidiaries may sell two acute care facilities in
Puerto Rico (Hospital San Pablo, a 430-bed acute care hospital in Bayamon, and
Hospital San Pablo del Este, a 180-bed acute care hospital in Fajardo) on
substantially the terms heretofore publicly announced.

 

48



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) the Company may permit any Subsidiary to
enter into any transaction of merger or consolidation, reorganize, liquidate,
dissolve or wind up (or suffer any reorganization, liquidation, dissolution or
winding up of such Subsidiary) or convey, sell, lease or otherwise dispose of,
in one or a series of related transactions, substantially all of its property,
assets or business, and (y) the Company may trade or exchange (through formation
of joint ventures or otherwise), the assets of any Subsidiary for similar
assets, provided that the aggregate amount of Net Tangible Assets so disposed of
pursuant to clauses (x) and (y) during the term of this Agreement shall not
exceed 20% of Consolidated Net Tangible Assets, determined as of the last day of
the fiscal quarter most recently ended on or prior to the date of consummation
of the most recent such trade or exchange.

 

Section 5.10. Subsidiary Debt. The Company will not, after the date of this
Agreement, permit any of its Subsidiaries to incur, assume or suffer to exist
any Debt except (A) Debt existing on the date hereof, (B) Debt owing to the
Company or a Wholly-Owned Consolidated Subsidiary, (C) non-recourse financing
approved in advance in writing by the Required Lenders, (D) Debt secured by
Liens permitted pursuant to Section 5.12, (E) Guarantees of letter of credit
reimbursement obligations of the Company in an aggregate amount (contingent and
non-contingent) at no time exceeding $30,000,000, (F) Loans made to or
Reimbursement Obligations incurred by an Eligible Subsidiary hereunder, (G) the
French Subsidiary Debt and (H) Debt (other than Debt permitted pursuant to
clauses (A), (B), (C), (D), (E), (F) and (G) hereof) not exceeding in aggregate
principal amount at any time outstanding for all Subsidiaries 10% of
Consolidated Net Worth.

 

Section 5.11. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for its general corporate purposes. None
of such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
within the meaning of Regulation U (other than any such stock issued by the
Company).

 

Section 5.12. Negative Pledge. The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset
(including the stock and assets of any Subsidiary) now owned or hereafter
acquired by it, except:

 

(a) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $25,000,000;

 

49



--------------------------------------------------------------------------------

(b) Liens existing on December 31, 2004 securing Debt outstanding as of December
31, 2004 and listed on Schedule 2;

 

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

 

(d) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset; provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

 

(e) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;

 

(f) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

 

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section; provided that such Debt is not increased and is not secured by any
additional assets;

 

(h) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations, (ii) do not secure obligations exceeding
$25,000,000 in aggregate amount and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

 

(i) Liens arising out of the Receivables Financing;

 

(j) Liens on assets of any French Subsidiary securing the French Subsidiary
Debt; and

 

(k) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 5% of Consolidated Net Worth.

 

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) any Borrower shall fail to pay when due any principal of any Loan or any
Reimbursement Obligation or shall fail to pay within 2 Domestic Business Days of
the date when due any interest on any Loan, any fees or any other amount payable
hereunder;

 

50



--------------------------------------------------------------------------------

(b) the Company or any of its Subsidiaries shall fail to observe or perform any
covenant contained in Sections 5.01(e) or 5.07 to 5.12, inclusive;

 

(c) the Company or any of its Subsidiaries shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause 6.01(a) or 6.01(b) above) for 30 days after notice thereof has been given
to the Company by the Administrative Agent at the request of any Lender;

 

(d) any representation, warranty, certification or statement made by the Company
or any of its Subsidiaries in the Loan Documents or in any certificate,
financial statement or other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made (or deemed made);

 

(e) the Company or any Subsidiary shall fail to make any payment in respect of
any Material Financial Obligations when due or within any applicable grace
period;

 

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (or, with the giving of notice or lapse
of time or both, would enable) the holder of such Material Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

 

(g) the Company or any of its Subsidiaries shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Company or any of its Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its debts

 

51



--------------------------------------------------------------------------------

under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Company
or any Subsidiary under the federal bankruptcy laws as now or hereafter in
effect;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
(other than pursuant to a standard termination under Section 4041(b) of ERISA)
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $25,000,000;

 

(j) judgments or orders for the payment of money in an amount or amounts
aggregating in excess of $25,000,000 shall be rendered against the Company or
any Subsidiary and such judgments or orders shall continue unsatisfied and
unstayed for a period of 30 days;

 

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) (except a person that has or a
group of persons each of which has as of the date hereof more than 10% of such
voting common stock) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 25% or more in voting power of the common stock of the
Company; or, during any period of 24 consecutive calendar months, individuals
who were either (i) directors of the Company on the first day of such period or
(ii) elected to fill vacancies caused by the ordinary course resignation or
retirement of any other director and whose nomination or election was approved
by a vote of at least a majority of directors then still in office who were
directors of the Company on the first day of such period, shall cease to
constitute a majority of the board of directors of the Company; or

 

52



--------------------------------------------------------------------------------

(l) at any time any obligation is owed to the Lenders by any Eligible
Subsidiary, the provisions of Article 10 shall cease to constitute valid,
binding and enforceable obligations of the Company for any reason, or the
Company or any Eligible Subsidiary shall have so asserted in writing;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Company terminate the Commitments and
they shall thereupon terminate, and/or (ii) if requested by the Required
Lenders, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; provided that in the case of any
of the Events of Default specified in clause 6.01(g) or 6.01(h) above with
respect to the Company, without any notice to the Company or any other act by
the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company.

 

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

Section 6.03. Cash Cover. The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Administrative Agent upon the
instruction of the Required Lenders, pay to the Administrative Agent an amount
in immediately available funds (which funds shall be held as collateral pursuant
to arrangements satisfactory to the Administrative Agent) equal to the aggregate
amount available for drawing under all Letters of Credit then outstanding at
such time, provided that, upon the occurrence of any Event of Default specified
in Section 6.01(g) or 6.01(h) with respect to the Company, the Company shall pay
such amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Lenders.

 

ARTICLE 7

THE AGENTS

 

Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto.

 

53



--------------------------------------------------------------------------------

Section 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.,
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent, and JPMorgan Chase Bank, N.A., and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Company or any Subsidiary or affiliate of the Company as if it
were not the Administrative Agent hereunder.

 

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.

 

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for a Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection with the Loan Documents (i) with the consent or at the request of the
Required Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with the Loan Documents
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of the
Loan Documents or any other instrument or writing furnished in connection
therewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

54



--------------------------------------------------------------------------------

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with the Loan Documents or any
action taken or omitted by such indemnitees thereunder.

 

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and on
the basis of such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender, and on the basis of such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under the Loan Documents.

 

Section 7.08. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent with (so long as no Default shall have occurred
and be continuing) the consent of the Company, which consent shall not be
unreasonably withheld. If no successor Administrative Agent shall have been so
appointed by the Required Lenders with the Company’s consent, and shall have
accepted such appointment, within 60 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $50,000,000. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

 

Section 7.09. Administrative Agent’s Fee; Arrangers’ Fees. The Company shall pay
to each of the Administrative Agent and the Arrangers for its own account fees
in the amounts and at the times previously agreed upon between it and the
Company.

 

55



--------------------------------------------------------------------------------

Section 7.10. Other Agents. Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent, in its capacity as such an Agent, any
obligation or liability whatsoever.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Currency Loan or
Competitive Bid LIBOR Loan:

 

(a) the Administrative Agent is advised by the Reference Banks that deposits in
dollars (in the applicable amounts) are not being offered to the Reference Banks
in the relevant market for such Interest Period, or

 

(b) in the case of Euro-Currency Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Currency Loans for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans (in the affected
currency) or to continue or convert outstanding Loans as or into Euro-Currency
Loans (in the affected currency) shall be suspended and (ii) each outstanding
Euro-Currency Loan (in the affected currency) shall be prepaid (or, in the case
of a Dollar-Denominated Loan, converted into a Base Rate Loan) on the last day
of the then current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent at least two Domestic Business Days before the
date of any Fixed Rate Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, (i) if such Fixed Rate
Borrowing is a Syndicated Borrowing, such Borrowing shall instead be made as a
Base Rate Borrowing in an equal Dollar Amount and (ii) if such Fixed Rate
Borrowing is a Competitive Bid LIBOR Borrowing, then the Competitive Bid LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day.

 

Section 8.02. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency

 

56



--------------------------------------------------------------------------------

charged with the interpretation or administration thereof, or compliance by any
Lender (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Currency Lending Office) to make, maintain or fund any of its Euro-Currency
Loans in any currency and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Euro-Currency Loans in
such currency, or to convert outstanding Loans into Euro-Currency Loans in such
currency, shall be suspended. Before giving any notice to the Administrative
Agent pursuant to this Section, such Lender shall designate a different
Euro-Currency Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Currency Loan
in such currency of such Lender then outstanding shall be converted to a Base
Rate Loan (in the case of an Alternative Currency Loan, in a principal amount
determined on the basis of the Spot Rate on the date of conversion) either (a)
on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.

 

Section 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or Letter of Credit or any obligation
to make Committed Loans or issue or participate in any Letter of Credit or (y)
the date of any related Competitive Bid Quote, in the case of any Competitive
Bid Loan, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding, with respect to
any Euro-Currency Loan, any such requirement in respect of which such Lender is
entitled to payment under Section 2.17 for the relevant Interest Period),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Applicable Lending Office) or shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans, its Note or its obligation to make Fixed Rate Loans or its
obligations hereunder in respect of Letters of Credit and the result of any of
the foregoing is

 

57



--------------------------------------------------------------------------------

to increase the cost to such Lender (or its Applicable Lending Office) of making
or maintaining any Fixed Rate Loan or of issuing or participating in any Letter
of Credit, or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or under its Note
with respect thereto, by an amount deemed by such Lender to be material, then,
within 15 days after demand by such Lender (with a copy to the Administrative
Agent), the Company shall pay, or shall cause another Borrower to pay, such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

 

(b) If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Company
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its Parent) for such reduction.

 

(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

 

Section 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Borrower
pursuant to any Loan Document, and all liabilities with respect thereto,
excluding (i) in the case of each Lender and the Administrative Agent, taxes
imposed on its

 

58



--------------------------------------------------------------------------------

income, net worth or gross receipts and franchise or similar taxes imposed on
it, by a jurisdiction under the laws of which such Lender or the Administrative
Agent (as the case may be) is organized or in which its principal executive
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located and (ii) in the case of each Lender, any United States
withholding tax imposed on such payments but only to the extent that such Lender
is subject to United States withholding tax at the time such Lender first
becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, any Loan Document.

 

(b) Any and all payments by any Borrower to or for the account of any Lender or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if a Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent, at its address referred to in Section
11.01, the original or a certified copy of a receipt evidencing payment thereof.

 

(c) The Company agrees to indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.04) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be paid
within 15 days after such Lender or the Administrative Agent (as the case may
be) makes demand therefor.

 

(d) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by the Company (but only so
long as such Lender remains lawfully able to do so), shall provide the Company
with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service,

 

59



--------------------------------------------------------------------------------

certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which exempts the Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Lender or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.

 

(e) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 8.04(b) or 8.04(c) with
respect to Taxes imposed by the United States; provided that if a Lender, which
is otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

 

(f) If any Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.04, then such Lender will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

Section 8.05. Foreign Subsidiary Costs. (a) If the cost to any Lender of making
or maintaining any Loan to or of issuing or maintaining any Letter of Credit for
the account of an Eligible Subsidiary is increased, or the amount of any sum
received or receivable by any Lender (or its Applicable Lending Office) is
reduced by an amount deemed by such Lender to be material, by reason of the fact
that such Eligible Subsidiary is incorporated in, or conducts business in, a
jurisdiction outside the United States, the Company shall indemnify such Lender
for such increased cost or reduction within 15 days after demand by such Lender
(with a copy to the Administrative Agent). A certificate of such Lender claiming
compensation under this subsection 8.05 and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.

 

(b) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge that will entitle such Lender to additional
interest or payments pursuant to subsection 8.05 and will designate a different
Applicable Lending Office, if, in the judgment of such Lender, such designation
will avoid the need for, or reduce the amount of, such compensation and will not
be otherwise disadvantageous to such Lender.

 

60



--------------------------------------------------------------------------------

Section 8.06. Base Rate Loans Substituted for Affected Fixed Rate Loans. If (i)
the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Currency Loans in any currency has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03, 8.04 or 8.05
with respect to its Euro-Currency Loans in any currency and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Lender through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:

 

(a) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Currency Loans (in the affected currency) shall instead
be Base Rate Loans (in the case of Alternative Currency Loans, in the same
Dollar Amount as the Euro-Currency Loan that such Lender would otherwise have
made in the Alternative Currency) on which interest and principal shall be
payable contemporaneously with the related Fixed Rate Loans of the other
Lenders; and

 

(b) after each of its Euro-Currency Loans (in the affected currency) has been
repaid (or converted to a Base Rate Loan), all payments of principal which would
otherwise be applied to repay such Fixed Rate Loans shall be applied to repay
its Base Rate Loans instead.

 

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Currency Loans of the other
Lenders. If such Loan is converted into an Alternative Currency Loan, such
Lender, the Agent and the Borrower shall make such arrangements as shall be
required (including increasing or decreasing the amount of such Alternative
Currency Loan) so that such Alternative Currency Loan shall be in the same
amount as it would have been if the provisions of this Section had never applied
thereto.

 

Section 8.07. Substitution of Lender. If (i) the obligation of any Lender to
make Euro-Currency Loans or to convert or continue outstanding Loans into
Euro-Currency Loans in any currency shall be suspended pursuant to Section 8.02
or (ii) any Lender shall demand compensation pursuant to Section 8.03, 8.04 or
8.05, the Borrower shall have the right, with the assistance of the
Administrative Agent and the Issuing Lenders, to seek a mutually satisfactory
Person or Persons (which may be one or more of the Lenders) to purchase the
outstanding Loans of such Lender and to assume the Commitment and Letter of
Credit Liabilities of such Lender.

 

61



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 9.01. Corporate Existence and Power. It is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is a Majority-Owned Consolidated Subsidiary.

 

Section 9.02. Corporate Governmental Authorization; No Contravention. The
execution and delivery by it of its Election to Participate and its Notes, and
the performance by it of this Agreement and its Notes, are within its corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its certificate or incorporation or by-laws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or such Eligible Subsidiary or result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

Section 9.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

Section 9.04. Taxes. Except as disclosed in such Election to Participate, there
is no income, stamp or other tax of any country, or any taxing authority thereof
or therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by such Eligible Subsidiary pursuant hereto or
on its Notes, or is imposed on or by virtue of the execution, delivery or
enforcement of its Election to Participate or of its Notes.

 

ARTICLE 10

GUARANTY

 

Section 10.01. The Guaranty. The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each Reimbursement Obligation incurred by each Eligible Subsidiary pursuant
to this Agreement, and the full and punctual payment of all other amounts
payable by each Eligible Subsidiary under this Agreement. Upon failure

 

62



--------------------------------------------------------------------------------

by any Eligible Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement.

 

Section 10.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Eligible Subsidiary under this Agreement or any Note,
by operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
Note;

 

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Eligible Subsidiary under this
Agreement or any Note;

 

(d) any change in the corporate existence, structure or ownership of any
Eligible Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Eligible Subsidiary or its assets or any
resulting release or discharge of any obligation of any Eligible Subsidiary
contained in this Agreement or any Note;

 

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any Eligible Subsidiary, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against any Eligible
Subsidiary for any reason of this Agreement or any Note, or any provision of
applicable law or regulation purporting to prohibit the payment by any Eligible
Subsidiary of the principal of or interest on any Note or any other amount
payable by it under this Agreement; or

 

(g) any other act or omission to act or delay of any kind by any Eligible
Subsidiary, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Company’s
obligations hereunder.

 

63



--------------------------------------------------------------------------------

Section 10.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the Reimbursement Obligations and all other amounts
payable by the Company and each Eligible Subsidiary under this Agreement shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Eligible Subsidiary
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Eligible Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

 

Section 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Eligible Subsidiary or any other Person.

 

Section 10.05. Subrogation. Upon making any payment with respect to any Eligible
Subsidiary hereunder, the Company shall be subrogated to the rights of the payee
against such Eligible Subsidiary with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation unless all amounts
of principal of and interest on the Loans to such Eligible Subsidiary and all
other amounts payable by such Eligible Subsidiary under this Agreement have been
paid in full.

 

Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Eligible Subsidiary under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Eligible
Subsidiary, all such amounts otherwise subject to acceleration under the terms
of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

ARTICLE 11

MISCELLANEOUS

 

Section 11.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (w) in the
case of the Company or the Administrative Agent, at its address, facsimile
number or telex number set forth on the signature pages hereof, (x) in the case
of any Lender, at its address, facsimile number or telex number set forth in its
Administrative Questionnaire, (y) in the case of any Eligible Subsidiary, to it
in care of the Company or (z) in the case of any party, such other address,
facsimile

 

64



--------------------------------------------------------------------------------

number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent or any Issuing Lender under Article 2 or Article 8 shall
not be effective until received.

 

Section 11.02. No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege under the Loan Documents
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 11.03. Expenses; Indemnification. (a) The Company shall pay (i) all
out-of-pocket expenses of the Administrative Agent, including fees and
disbursements of special counsel for the Administrative Agent and the Arrangers,
in connection with the preparation of the Loan Documents, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Lender, including fees and disbursements of
counsel, in connection with such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom.

 

(b) The Company agrees to indemnify the each Agent and Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of proceeds of
Loans hereunder; provided that no Indemnitee shall have the right to be
indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.

 

Section 11.04. Sharing of Set-offs. Subject to Section 2.18, each Lender agrees
that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater

 

65



--------------------------------------------------------------------------------

than the proportion received by any other Lender in respect of the aggregate
amount then due and interest due with respect to the Loans and Letter of Credit
Liabilities held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments then due with respect to
the Loans and Letter of Credit Liabilities held by the Lenders shall be shared
by the Lenders pro rata; provided that nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Borrowers other than indebtedness under the Loan Documents. Each Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in the Loans and Letter of Credit
Liabilities, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower in the amount of such participation.

 

Section 11.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Agent, the Swingline Lender or any Issuing Lender are
affected thereby, by such Person); provided that no such amendment or waiver
shall:

 

(a) unless signed by each affected Lender, (i) increase or decrease the
Commitment of any Lender (except (x) as contemplated by Section 2.19 or (y) for
a ratable decrease in the Commitments of all Lenders) or subject any Lender to
any additional obligation, (ii) reduce the principal of or rate of interest on
any Loan or the amount to be reimbursed in respect of any Letter of Credit or
any interest thereon or any fees hereunder, (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or for reimbursement in
respect of any Letter of Credit or interest thereon or any fees hereunder or for
termination of any Commitment, (iv) release the Company from any obligation
under Article 10, (v) permit the subordination of any payment or right of
payment due to the Lenders under the Loan Documents or (vi) modify the right of
a Lender to receive a pro rata share of payments as provided herein;

 

(b) unless signed by all the Lenders, change the definition of “Required
Lenders” or the provisions of this Section 11.05;

 

(c) unless signed by a Designated Lender or its Designating Lender, (i) subject
such Designated Lender to any additional obligation, (ii) affect its rights
hereunder (unless the rights of all the Lenders hereunder are similarly
affected) or (iii) change this clause 11.05(b); or

 

66



--------------------------------------------------------------------------------

(d) unless signed by an Eligible Subsidiary, (w) subject such Eligible
Subsidiary to any additional obligation, (x) increase the principal of or rate
of interest on any outstanding Loan of such Eligible Subsidiary, (y) accelerate
the stated maturity of any outstanding Loan of such Eligible Subsidiary or (z)
change this proviso.

 

Section 11.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

 

(b) Any Lender may at any time grant to one or more Persons (each a
“Participant”) participating interests in its Commitment and/or any or all of
its Loans and Letter of Credit Liabilities. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to any Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lenders and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and/or
obligations under the Loan Documents. Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrowers under the Loan Documents including, without limitation, the right to
approve any amendment, modification or waiver of any provision thereof; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in clause (a),
(b), (c) or (d)of Section 11.05 without the consent of the Participant. The
Borrowers agree that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest. An assignment or other transfer which is not
permitted by subsection 11.06(d) or 11.06(c) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection 11.06(b).

 

(c) With the prior written consent of the Administrative Agent and each Issuing
Lender (each such consent not to be unreasonably withheld or delayed), any
Lender may at any time assign to one or more Assignees all, or a proportionate
part (equivalent to an initial Commitment of not less than $5,000,000) of all,
of its rights and obligations under the Loan Documents, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit J hereto. Upon the consummation
of any assignment pursuant to this subsection 11.06(c), the transferor Lender,
the Administrative Agent and the Borrowers shall make appropriate arrangements
so that, if required, new Notes are issued to the Assignee. In connection with
any such assignment, the transferor Lender shall

 

67



--------------------------------------------------------------------------------

pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500. If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall, prior to
the first date on which interest or fees are payable hereunder for its account,
deliver to the Company and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04.

 

(d) Any Lender may at any time assign all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank. No such assignment shall release the
transferor Lender from its obligations hereunder.

 

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

Section 11.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Approved Fund to provide
all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld or delayed). When a Lender and its Approved Fund shall
have signed an agreement substantially in the form of Exhibit K hereto (a
“Designation Agreement”) and the Company and the Administrative Agent shall have
signed their respective consents thereto, such Approved Fund shall become a
Designated Lender for purposes of this Agreement. The Designating Lender shall
thereafter have the right to permit such Designated Lender to provide all or a
portion of the Loans to be made by such Designating Lender pursuant to Section
2.01 or 2.03, and the making of such Loans or portion thereof shall satisfy the
obligation of the Designating Lender to the same extent, and as if, such Loans
or portion thereof were made by the Designating Lender. As to any Loans or
portion thereof made by it, each Designated Lender shall have all the rights
that a Lender making such Loans or portion thereof would have had under this
Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of such Designated Lender’s obligations under this
Agreement, including its obligations in respect of the Loans or portion thereof
made by it or to be made by it. No additional Note shall be required to evidence
the Loans or portion thereof made by a Designated Lender; and the Designating
Lender shall be deemed to hold its Note as agent for its Designated Lender to
the extent of the Loans or portion

 

68



--------------------------------------------------------------------------------

thereof funded by such Designated Lender. Each Designating Lender shall act as
administrative agent for its Designated Lender and give and receive notices and
other communications on its behalf. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrowers nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may, with
notice to (but without the prior written consent of) the Company and the
Administrative Agent, (i) assign all or portions of its interest in any Loans to
its Designating Lender or to any financial institutions consented to by the
Company and the Administrative Agent that provide liquidity and/or credit
facilities to or for the account of such Designated Lender to support the
funding of Loans or portions thereof made by it and (ii) disclose on a
confidential basis any non-public information relating to its Loans or portions
thereof to any rating agency, commercial paper dealer or provider of any
guarantee, surety, credit or liquidity enhancement to such Designated Lender.

 

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

 

Section 11.08. Collateral. Each of the Lenders represents to each Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 11.09. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York. Each Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 11.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same

 

69



--------------------------------------------------------------------------------

effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 

Section 11.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS, THE
BANKS AND THE ISSUING BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 11.12. Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with this Agreement, is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, such Borrower shall, to the extent permitted
by law, as a separate and independent obligation, indemnify and hold harmless
the Payee against the amount of such short-fall. For the purpose of this
Section, “rate of exchange” means the rate at which the Payee is able on the
relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 11.13. USA Patriot Act. Each Lender subject to the Act hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:  

/s/ Steve Filton

--------------------------------------------------------------------------------

Name:   Steve Filton Title:   Sr. Vice President and Chief Financial Officer

Universal Health Services, Inc.

367 South Gulph Road

King of Prussia, PA 19406

Attention: General Counsel

Phone: (610) 768-3300

Facsimile: (610) 992-4566



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Lender and Administrative Agent

By:  

/s/ Dawn Lee Lum

--------------------------------------------------------------------------------

Name:   Dawn Lee Lum Title:   Vice President

 

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Lender and Syndication Agent

By:  

/s/ Peter D. Griffith

--------------------------------------------------------------------------------

Name:   Peter D. Griffith Title:   Senior. Vice President

 

 

3



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.,

    as Lender and Co-Documentation Agent

By:  

/s/ Eric Oppenheimer

--------------------------------------------------------------------------------

Name:   Eric Oppenheimer Title:   Director

ABN AMRO BANK N.V.,

    as Lender and Co-Documentation Agent

By:  

/s/ Michele Costello

--------------------------------------------------------------------------------

Name:   Michele Costello Title:   Assistant Vice President

 

 

4



--------------------------------------------------------------------------------

SUNTRUST BANK,

    as Lender and Co-Documentation Agent

By:  

/s/ William D. Priester

--------------------------------------------------------------------------------

Name:   William D. Priester Title:   Director

 

 

5



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

    as Lender and Co-Documentation Agent

By:  

/s/ Jeanette A. Griffin

--------------------------------------------------------------------------------

Name:   Jeanette A. Griffin Title:   Director

 

 

6



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI

    TRUST COMPANY

By:  

/s/ Cynthia Rietscha

--------------------------------------------------------------------------------

Name:   Cynthia Rietscha Title:   Vice President

 

 

7



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ Charles Heidsieck

--------------------------------------------------------------------------------

Name:   Charles Heidsieck Title:   Managing Director CALYON NEW YORK BRANCH By:
 

/s/ Thomas Randolph

--------------------------------------------------------------------------------

Name:   Thomas Randolph Title:   Director

 

 

8



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ Thomas J. McCormack

--------------------------------------------------------------------------------

Name:   Thomas J. McCormack Title:   Vice President

 

9



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF KENTUCKY By:  

/s/ Erica Dowd

--------------------------------------------------------------------------------

Name:   Erica Dowd Title:   Assistant Vice President

 

10



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Joseph A. Serianni

--------------------------------------------------------------------------------

Name:   Joseph A. Serianni Title:   Vice President

 

11



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

The “Euro-Currency Margin”, “LC Fee Rate” and “Facility Fee Rate” for any day
are the respective percentages set forth below (in basis points per annum) in
the applicable row under the column corresponding to the Status that exists on
such day:

 

Status

--------------------------------------------------------------------------------

   Level I


--------------------------------------------------------------------------------

   Level II


--------------------------------------------------------------------------------

   Level III


--------------------------------------------------------------------------------

   Level IV


--------------------------------------------------------------------------------

   Level V


--------------------------------------------------------------------------------

Euro-Currency Margin/LC Fee Rate    32.00    40.00    50.00    60.00    80.00
Facility Fee Rate    8.00    10.00    12.50    15.00    20.00

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s long-term
debt is rated at least A- by S&P or at least A3 by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least BBB+ by S&P or at least Baa1 by Moody’s and
(ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least BBB by S&P or at least Baa2 by Moody’s and (ii)
neither Level I Status or Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least BBB- by S&P or at least Baa3 by Moody’s and
(ii) none of Level I Status, Level II Status or Level III Status exists.

 

“Level V Status” exists at any date if, at such date, no other Status exists.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“S&P” means Standard & Poor’s.

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement and any rating assigned to any other debt
security of the Company shall be disregarded. The rating in effect at any date
is that in effect at the close of business on such date.

 

If there is a difference in rating levels between S&P and Moody’s, then the
higher rating shall be used to determine Status; provided that if the difference
is more than one notch, a rating one notch higher than the lower of the two
shall be used.

 

J-1